COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 Fort Stockton Holdings, L.P., Pecos          §            No. 08-15-00382-CV
 County, City of Fort Stockton, Pecos
 County Water Control and Improvement         §               Appeal from the
 District No. 1, and Brewster County
 Groundwater Conservation District,           §              83rd District Court

                     Appellants,              §           of Pecos County, Texas

 v.                                           §            (TC# P-7047-83-CV)

 Middle Pecos Groundwater Conservation        §
 District,
                                              §
                      Appellee.
                                           §
                                         ORDER

       The Court on its own motion VACATES the June 22, 2017 submission setting for the

above styled and numbered cause pending a ruling on the Joint Motion to Vacate the District

Court’s Judgment without Regard to Merits and Remand Case to Appellee District.

       IT IS SO ORDERED this 31st day of May, 2016.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.